Per Curiam : In this case, Winston being merely an agent to collect the note, had no power to extend the time of payment, and thus discharge the sureties, without the consent of his principal. Nolan v. Jackson, 16 Ill. 274. We are also of opinion that the defendants did not prove a contract to extend the time of payment, except one of a conditional .character. Even if Winston had had authority, he made no binding contract. The judgment of the court below is reversed and the cause remanded. Judgment reversed.